IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
PROBITY ENTERPRISES, INC.
: Case No. 3:19-cv-00085
Plaintiff, : Judge Walter H. Rice
v.
LEGION LOGISTICS, LLC.
Defendant

ORDER EXTENDING CUT-OFF DATE

This matter is before the Court upon Plaintiff probity Enterprises Inc.’s motion to extend
the cut-off date for any motion to amend the pleadings and/or to add additional parties, currently
November 30, 2019, to January 30, 2020. Defendant Legion Logistics, LLC concurs with this
motion.

The Court finds the motion to be well taken.

It is the Order of this Court that the cut-off date for any motion to amend the pleadings
and/or add additional parties is hereby extended to January 30, 2020. The Scheduling Order to

be filed shortly shall so reflect,

LP NY

Honorable Judge Walter H. Rice

 
